Opinion by
Smith, J.,
The contention on this appeal arises over the following clause of the will of Elizabeth Longenecker :
“ All the rest, residue and remainder of my. whole estate, real, personal, whatsoever and wheresoever, I order and direct to be divided into two equal shares and- portions and I give, devise and bequeath one equal part thereof unto my daughter, Maria Minnich, her heirs, executors, administratrix and assigns. The other equal part thereof I give, devise and bequeath unto her the said Maria Minnich in trust that she do continue as much thereof as possible in the real estate I now hold, all situate in said Penn township and that the residue be put out and placed at interest, in some safe manner, and I order that the income or so much thereof as may be deemed necessary, be used for the comfortable maintenance and support of my daughter Harriet Longenecker, who is of weak mind. It is my request also, that the said Harriet be given a home in her, the said Maria Minnich’s family, or among people who will properly treat and care for her during her lifetime. At the death of the said Harriet Longenecker, the trust estate given and devised as herein set forth with the accumulated income and accrued interest, as well as what may remain of the household furniture and effects given by me to the said Harriet, I give, devise and bequeath unto the children of the said Maria Minnich in equal shares and parts, to those of them then living, and the issue of any of them then dead, per stirpes.”
By this clause an active trust is created with duties defined and imposed upon the trustee named. Harriet, the enfeebled daughter of the testatrix, is made the beneficiary ,■ her welfare is, naturally, of much concern to the testatrix; this is made apparent by the part quoted and the last disposing clause of the will. The terms of the trust are fixed by the will, but their interpretation is in dispute. It is a cardinal rule of construction that the intent of the testator shall govern in the construction of a will in all cases, except where a rule of law overrules the intention. This will is not embarrassed by any such rule, and the manifest intent and desire for the comfort and welfare of this invalid daughter must control. In the *336case stated and the decision of the court, this is made the controlling question. It is to be observed that the will orders “ that the income or so much thereof as may be deemed necessary, be used for the comfortable maintenance and support of ” the beneficiary, and as said by the trial judge this can only mean that the whole income of the one-half of the mother’s estate, or so much thereof as may be needed shall be used for Harriet’s maintenance. While the will provides for the equal division of the whole estate, the income of the one-half is placed in trust for the use of Harriet, in order that she may enjoy it, unaffected by her present disability, as well as contingencies which may arise from unforeseen causes. The trust was created for her benefit, not for the others, who are provided for by the will, and the corpus of the whole trust is made subject to the provision for the life use of Harriet. Under the law this cannot be impaired during her lifetime.
To invest the trustee with unlimited control of the income, or of any part of it, would practically defeat, pro tanto, this provision of the will, which is evidently designed to secure the comfort and maintenance of this enfeebled daughter.
The judgment is affirmed.